GRIM, District Judge.
FINDINGS OF FACT
1. Plaintiff, Harms, Inc., was on May 8, 1964, and still is a corporation duly organized and existing under the laws of the State of New York, engaged in the business of publishing, vending and otherwise marketing copyrighted musical works.
2. Plaintiff, Edwin H. Morris & Company, Inc., was on May 8, 1964, and still is a corporation duly organized and existing under the laws of the State of New York, engaged in the business of publishing, vending and otherwise marketing copyrighted musical works.
3. Plaintiff, Leo Feist, Inc., was on May 8, 1964, and still is a corporation duly organized and existing under the laws of the State of New York, engaged in the business of publishing, vending and otherwise marketing copyrighted musical works.
4. Plaintiff, Pickwick Music Corporation, was on May 8, 1964, and still is a corporation duly organized and existing under the laws of the State of New York, engaged in the business of publishing, vending and otherwise marketing copyrighted musical works.
*8005. Defendant, Anna Callahan Theodosiades, on May 8, 1964, owned and operated, and still owns and operates, a business for profit known as Callahan’s Cafe at 6400 Woodland Avenue, Philadelphia, Pennsylvania.
6. In connection with the operation of such place of business as part of the entertainment provided there, and for the purpose of attracting trade thereto, musical compositions were publicly performed for profit, for the entertainment and amusement of patrons attending such place and to make such place of business attractive for the patronage of the general public.
7. Plaintiff, Harms, Inc., was on May 8, 1964, and still is, the proprietor of the copyright in the musical composition “BEGIN THE BEGUINE”.
8. Plaintiff, Edwin H. Morris & Company, Inc., was on May 8, 1964, and still is, the proprietor of the copyright in the musical composition “TENDERLY”.
9. Plaintiff, Leo Feist, Inc., was on May 8, 1964, and still is, the proprietor of the copyright in the musical composition “RAMONA”.
10. Plaintiff, Pickwick Music Corporation, was on May 8, 1964, and still is, the proprietor of the copyright in the musical composition “YOU ALWAYS HURT THE ONE YOU LOVE”.
11. On May 8, 1964, the compositions “BEGIN THE BEGUINE”, “TENDERLY”, “RAMONA” and “YOU ALWAYS HURT THE ONE YOU LOVE” were publicly performed for profit at the premises of the defendant.
12. Defendant had not received permission from Harms, Inc. to perform the composition “BEGIN THE BEGUINE”, from plaintiff Edwin H. Morris & Company, Inc. to perform the composition “TENDERLY”, from plaintiff Leo Feist, Inc. to perform the composition “RAMONA” nor from plaintiff Pickwick Music Corporation to perform the composition “YOU ALWAYS HURT THE ONE YOU LOVE”, on May 8, 1964, at said premises of defendant.
13. The performances on May 8, 1964, of the said musical compositions caused injury and damage to the plaintiffs, which damage cannot be accurately computed or ascertained.
14. Plaintiffs were required to retain counsel who rendered extensive services in the prosecution and trial of this action, and plaintiffs are entitled to be reimbursed therefor.
CONCLUSIONS OF LAW
1. This action arises under Title 17, U.S.C. and this Court has jurisdiction of the action.
2. These plaintiffs are properly joined under Rule 20, Federal Rules of Civil Practice.
3. Plaintiffs, at all times relevant to this action, were, and still are, proprietors of valid copyrights in and to the respective musical compositions.
4. Defendant’s performances of plaintiffs’ copyrighted musical compositions infringed plaintiffs’ copyrights.
5. Defendant is liable for infringement of plaintiffs’ copyrights whether or not she paid the performers.
6. Defendant’s acts have caused plaintiffs irreparable injury and plaintiffs are without an adequate remedy at law to prevent future infringements.
7. Defendant is liable in damages for infringement of the copyrights in the compositions “BEGIN THE BEGUINE”, “TENDERLY”, “RAMONA” and “YOU ALWAYS HURT THE ONE YOU LOVE”, on May 8, 1964, by the unauthorized public performances for profit of these compositions at defendant’s premises.
8. Plaintiff, Harms, Inc., is entitled to the injunctive relief sought against defendant and is entitled to receive from the defendant damages in the amount of $250, plus costs and a reasonable attorney’s fee.
9. Plaintiff, Edwin H. Morris & Company, Inc., is entitled to the injunctive relief sought against defendant and is entitled to receive from the defendant *801damages in' the amount of $250, plus costs and a reasonable attorney’s fee.
10. Plaintiff, Leo Feist, Inc., is entitled to the injunctive relief sought against defendant and is entitled to receive from the defendant damages in the amount of $250, plus costs and a reasonable attorney’s fee.
11. Plaintiff, Pickwick Music Corporation, is entitled to the injunctive relief sought against defendant and is entitled to receive from the defendant damages in the amount of $250, plus costs and a reasonable attorney’s fee.